 Case 18-23591        Doc 25    Filed 03/14/19 Entered 03/14/19 16:34:19    Desc Main
                                  Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 In re:                                          )   Case No.: 18-23591
                                                 )
     HENRY G COLQUITT, JR.,                      )   Hon. Jacqueline P. Cox
                                                 )
                                                 )   Chapter 13
           Debtor.                               )   Hearing: 03/18/2019 9:00 AM


                    ILLINOIS DEPARTMENT OF REVENUE’S
                RESPONSE TO DEBTOR’S OBJECTION TO CLAIM 9

          The Illinois Department of Revenue (“IDOR”), by its attorney, Kwame Raoul,

Illinois Attorney General, responds to the Debtor’s Objection to Claim 9 as follows:

          The Debtor has objected to the priority of the IDOR claim for 2014 Illinois

Income Taxes. IDOR asserts priority pursuant to § 507(a)(8)(A)(i) which grants

priority to income tax claims “for which a return, if required, is last due, including

extensions, after three years before the date of the filing of the petition. (Emphasis

added.) Here, the objection appears to be based upon a misconception of when the

Debtor’s 2014 Illinois Income Tax return was last due, with applicable extensions.

          Illinois Income Tax returns are generally due on the 15th day of the fourth

month following the close of the taxable year. 35 ILCS 5/505(2). For most

individuals, this date is April 15th. This section also authorizes the Director to

extend the time for filing by 6 months. Id. IDOR has exercised this authority by

regulation, and IDOR grants automatic 6-month extensions of time to Individual

taxpayers. 86 Ill. Admin. Code § 100.5020(b). Therefore, where a taxpayer has not

filed their return by April 15, the due date is automatically extended to October 15.

                                             1
 Case 18-23591      Doc 25   Filed 03/14/19 Entered 03/14/19 16:34:19       Desc Main
                               Document     Page 2 of 5


      This automatic extension is applicable to the Debtor’s 2014 Illinois Income

Tax return. The 2014 return was originally due April 15, 2015. When the Debtor did

not file a return for 2014 by April 15, 2015, the due date was extended by operation

of law to October 15, 2015. In fact, the Debtor had never filed a 2014 Income Tax

return with IDOR. See Exhibit A. The IDOR assessment is based upon an audit of

income reported to IDOR, and information obtained from the Internal Revenue

Service. See Exhibit B.

      The date that is three years prior to the petition date is August 21, 2015. The

date the 2014 Illinois Income Tax return was last due, including extensions, was

October 15, 2015. As the 2014 due date is after three years prior to the petition date,

the tax and interest on tax is entitled to priority pursuant to § 507(a)(8)(A)(i).

      Therefore, the Debtor’s objection to Claim 9 should be overruled.


                                                       Respectfully submitted,

                                                       ILLINOIS DEPARTMENT OF
                                                       REVENUE

                                                       BY: KWAME RAOUL
                                                           Illinois Attorney General

                                                       BY: /s/ Robert O. Lynch
                                                           ROBERT O. LYNCH
                                                           Assistant Attorney General
                                                           100 W. Randolph St.
                                                           13th Floor
                                                           Chicago, Illinois 60601
                                                           (312) 814-5195
                                                           Robert.lynch2@illinois.gov




                                            2
 Case 18-23591     Doc 25    Filed 03/14/19 Entered 03/14/19 16:34:19    Desc Main
                               Document     Page 3 of 5


                            CERTIFICATE OF SERVICE

      I, Robert O. Lynch, an attorney, hereby certify that on March 14, 2019, I
caused a copy of the ILLINOIS DEPARTMENT OF REVENUE’S RESPONSE TO
DEBTOR’S OBJECTION TO CLAIM 9 to be served electronically through the
Court’s CM/ECF system upon the parties listed below.


                                                   /s/ Robert O. Lynch

Service Via CM/ECF

   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Steve Miljus smiljus@semradlaw.com, ilnb.courtview@SLFCourtview.com
   •   Elizabeth Placek eplacek@semradlaw.com, ilnb.courtview@SLFCourtview.com
   •   Tom Vaughn ecf@tvch13.net, ecfchi@gmail.com




                                         3
Case 18-23591   Doc 25   Filed 03/14/19 Entered 03/14/19 16:34:19   Desc Main
                           Document     Page 4 of 5




                                                                       EXHIBIT
                                                                           A
Case 18-23591   Doc 25   Filed 03/14/19 Entered 03/14/19 16:34:19   Desc Main
                           Document     Page 5 of 5




                                                                       EXHIBIT
                                                                           B
